               Case 2:20-cv-01606-BJR Document 7 Filed 11/02/20 Page 1 of 3




 1                                                        THE HONORABLE THERESA L. FRICKE
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
     TATIANA WESTBROOK, an individual;
10   JAMES WESTBROOK, an individual; HALO
     BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-TLF
11   Liability Company,
                                            PLAINTIFF HALO BEAUTY
12                         Plaintiffs,      PARTNERS, LLC’S CORPORATE
                                            DISCLOSURE STATEMENT
13           v.
14   KATIE JOY PAULSON, an individual;
     WITHOUT A CRYSTAL BALL, LLC, a
15   Minnesota Limited Liability Company; and
     DOES 1 through 100, inclusive,
16
                                  Defendants.
17

18

19          Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1, Plaintiff Halo
20   Beauty Partners, LLC discloses that:
21              (1) there is no parent corporation or publicly held corporation owning more than 10%
22                 of the entity's membership interest;
23              (2) Members of Halo Beauty Partners, LLC are Tati Halo, Inc., Halo Beauty, Inc.,
24                 and Swanson Global Enterprises, Inc.; and
25              (3) The citizenship of each member is as follows:
26
                                                      CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFF HALO BEAUTY                                      1000 2nd Avenue, Suite 3100
     PARTNERS, LLC’S CORPORATE                                      Seattle, WA 98104
     DISCLOSURE STATEMENT -1
     (2:20-cv-01606-TLF)
              Case 2:20-cv-01606-BJR Document 7 Filed 11/02/20 Page 2 of 3




 1                   a. Halo Beauty, Inc. is a citizen of Nevada;
 2                   b. Tati Halo, Inc. is a citizen of Washington; and
 3                   c. Swanson Global Enterprises, Inc. is a citizen of Nevada.
 4   Dated: November 2, 2020
 5
                                                CARROLL, BIDDLE, & BILANKO, PLLC
 6

 7
                                                By:     /s/ Jeffrey E. Bilanko
 8                                                      Jeffrey E. Bilanko, WSBA 38829

 9                                                     /s/ Susan K. Kaplan
                                                       Susan K. Kaplan, WSBA 40985
10

11                                                     Carroll, Biddle, & Bilanko, PLLC
                                                       1000 2nd Avenue, Suite 3100
12                                                     Seattle, WA 98104
                                                       Phone: (206) 338-1496
13                                                     Tel.: (206) 338-1518
                                                       Email: jbilanko@cbblegal.com
14
                                                       Email: skaplan@cbblegal.com
15                                                     Attorneys for Plaintiffs

16                                               JACOBSON, RUSSELL, SALTZ, &
                                                 NASSIM & DE LA TORRE LLP
17

18                                               By:     /s/ Michael J. Saltz
                                                         Michael J. Saltz
19
                                                 By:     /s/ Elana R. Levine
20                                                       Elana R. Levine

21                                                       JACOBSON, RUSSELL, SALTZ,
                                                         & NASSIM & DE LA TORRE
22                                                       LLP
                                                         Michael J. Saltz
23                                                       Elana R. Levine
                                                         1880 Century Park East, Suite 900
24                                                       Los Angeles, CA 90067
                                                         Telephone: (310) 446-9900
25                                                       Facsimile: (310) 446-9909
                                                         Email: msaltz@jrsnd.com
26
                                                      CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFF HALO BEAUTY                                     1000 2nd Avenue, Suite 3100
     PARTNERS, LLC’S CORPORATE                                     Seattle, WA 98104
     DISCLOSURE STATEMENT -2
     (2:20-cv-01606-TLF)
           Case 2:20-cv-01606-BJR Document 7 Filed 11/02/20 Page 3 of 3




                                             Email: lani@jrsnd.com
 1                                           Attorneys for Plaintiffs
                                             Admitted pro hac vice
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
                                         CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFF HALO BEAUTY                         1000 2nd Avenue, Suite 3100
     PARTNERS, LLC’S CORPORATE                         Seattle, WA 98104
     DISCLOSURE STATEMENT -3
     (2:20-cv-01606-TLF)
